DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 09 August 2022 is acknowledged.
Claim Status
3.  Claims 1-15 are pending.
	Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 read on the elected invention and have been examined herein. 
Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural phenomenon / naturally occurring product without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” and particularly 2106.04(b)II and 2106.04(c) “Examples of Products Lacking Markedly Different Characteristics.”
Regarding Step 1 of the analysis, the claims are directed to the statutory category of a product.
Regarding Step 2A, prong one, the claims recite the judicial exception of a natural phenomenon – i.e., a naturally occurring product. 
 	Pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (June 2013), a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, is not patent-eligible subject matter. Specifically, the Supreme Court held that “a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated.” 
In the present situation, the claims are directed to kits comprising primers comprising “a first polynucleotide sequence of SEQ ID NO: 1,” “a second polynucleotide sequence of SEQ ID NO: 2” and a third, fourth, fifth and sixth “polynucleotide sequence of” SEQ ID NO: 3-6, respectively. The language of “a polynucleotide sequence of” encompasses fragments of 1 or 2 nucleotides of the recited sequences of SEQ ID NO: 1-6. The claims also recite that the primers comprise a “non-human sequence.” As broadly recited the claims encompass essentially any polynucleotide sequence from a non-human organism, including exon 7 and exon 8 DNA fragments of the SMN1 and SMN2 gene from organisms such as dogs or monkeys. 
 The broadly recited naturally occurring DNA segments do not have markedly different characteristics from their naturally occurring counterparts because the DNA segments convey the same genetic information. 
The kits also include PCR reagents, such as DNA polymerase, buffer, MgCl2, dNTPs and betaine (see claim 10). These are also naturally occurring products that do not have any markedly different structural properties as compared to their naturally occurring counterparts.
Regarding claim 8 and the recitation that the eighth primer is conjugated to a reporter molecule, while the specification (para [0057]) provides “non-limiting examples” of reporter molecules, neither the specification nor the claim limits the identity of the reporter molecule. As broadly recited, claim 8 encompasses reporter molecules that are nucleotides or fragments of nucleic acids.  The nucleotides present in nucleic acids are detectable, e.g., using 260nm UV light or via their binding properties, and thereby nucleotides and nucleic acid fragments are considered to be “detectable moieties.”  
Regarding claim 9, the recited beta-actin and hemoglobin beta genes are also naturally occurring nucleic acid sequences. 
Applicant’s attention is further directed to In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, Nos. 14-1361, -1366 (Fed. Cir. Dec. 17, 2014). Therein, the Federal Circuit stated that the claimed primers “are not distinguishable from the isolated DNA found patent-ineligible in Myriad,” and that the primers “necessarily contain the identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind.”  Id.  The Court also stated that “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”  Id. at 8. In response to Myriad’s position that the primers “have a fundamentally different function than when they are part of the DNA strand,” the Court rejected this position on the basis that the natural DNA performed a similar function to bind to complementary nucleotide sequences.  The Court concluded that a “DNA structure with a function similar to that found in nature can only be patent eligible as a composition of matter if it has a unique structure, different from anything found in nature.”  Id. Thereby, the Court held that the primers did not have a different structure as compared to their full length naturally occurring nucleic acid counterparts and were therefore patent ineligible.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional elements that integrate the recited judicial exceptions into a practical application of the exception(s).
Regarding Step 2B, the next question is whether the remaining elements – i.e., the non-patent-ineligible elements - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims do not recite any additional non-patent-ineligible elements. The claims also do not recite any non-naturally occurring reagents that were not routine and conventional in the prior art so as to add something significantly more to the recited judicial exceptions.
Regarding the recitation of “kits,” the packaging of the natural products in a kit does not change their characteristics. The products may exist separately from one another and need not interact with one another in a manner which would change their characteristics from their natural counterparts.
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to 
patent eligible subject matter.
Claim Rejections - 35 USC § 112(d)
5. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites that the seventh primer “has” the polynucleotide sequence of SEQ ID NO: 7 and the eighth primer “has” the polynucleotide sequence of SEQ ID NO: 8. The “has” language is open claim language, meaning that the primer may include any additional elements. However, claim 1, from which claim 7 depends recites a seventh primer “consisting” of the and an eighth primer “consisting of the second non-human sequence.” The language “consisting of” is closed language, such that the seventh and eighth primers consists of only the non-human sequence and do not include any additional elements. Thereby, claim 7 does not properly depend from claim 1 since it encompasses seventh and eighth primers that may include additional elements, whereas claim 1 from which claim 7 depends excludes the presence of additional elements. 
Claim 8 recites that the eighth primer is conjugated with a reporter molecule – i.e., it includes the additional element of a reporter molecule. However, claim 1, from which claim 8 depends recites an eighth primer “consisting of the second non-human sequence.” The language “consisting of” is closed language, meaning that the eighth primer consists of only the non-human sequence and does not include any additional elements. Thereby, claim 8 does not properly depend from claim 1 since it recites that the eighth primer includes the additional element of a reporter molecule, which is excluded by the “consisting of” language of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A. Claims 1-10 are indefinite over the recitation of “non-human sequence.” The specification (para [0036]) states:
“the term “non-human” refers to any animal other than the human species, from whom a sequence (i.e., the first, second, and third non-human sequences of the present disclosure) is obtained (i.e., directly cloning from the non-human animal without any modification) or derived (i.e., cloning from the non-human animal with one or more modifications; such as, replacement or deletion of one or more nucleic acids of the sequence).” 

However, this teaching does not adequately define the metes and bounds of what is encompassed by the “non-human sequence.” First, it is not clear as to whether the “non-human sequence” must be a cloned sequence – i.e., one that is directly isolated / cloned from a non-human organism, as opposed to a chemically synthesized sequence.  The specification does not clearly identify the structural features of sequences that occur only in non-human genomes so that the nucleotide sequence itself would be sufficient to distinguish a “non-human sequence” from a human sequence. For example, claim 6 recites that the “non-human sequence” comprises ACTCC. However, the sequence ‘ACTCC’ occurs in the human genome. See, for example, the sequence of the human alpha globin region, reproduced in part below, which comprises 2 occurrences of the sequence ‘ACTTC’ (NCBI Database, NCBI reference sequence NG_000006.1, 01 Nov. 2019, available via URL: < ncbi.nlm.nih.gov/nuccore/NG_000006.1?from=33739&to=34573&report=genbank>)

    PNG
    media_image1.png
    27
    627
    media_image1.png
    Greyscale


Secondly, since the sequence from the non-human may be modified by any number of modifications, including deletion or insertion of any or all of the nucleotides in the sequence, it is unclear as to whether the sequence may be any sequence, including the same sequence as that which occurs in a human, with the only distinction being that the cloned sequence  originated in a non-human organism and was subsequently modified.  The claims do not sufficiently describe the structure of the “non-human sequence” so that it is clear as to when a sequence meets the limitation of being a “non-human sequence.” 
B. Claim 9 is indefinite over the recitation of “two copy numbers” of the beta-actin and hemoglobin beta gene. While it is clear as to what is meant by a copy number per se and what is meant by a DNA template having two copies of a gene, it is unclear as to what is meant by a DNA template having two copy numbers of a gene.
Claim Rejections - 35 USC § 112(a) – Written Description
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Note that for claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above).
Herein, the claims are directed to kits for making a diagnosis as to whether a human subject has spinal muscular atrophy (SMA) or is a carrier of SMA, wherein the kits comprise a first primer comprising “a first polynucleotide sequence of SEQ ID NO: 1,” a second primer comprising “a second polynucleotide sequence of SEQ ID NO: 2” and a third, fourth, fifth and sixth primer comprising a “polynucleotide sequence of” SEQ ID NO: 3-6, respectively. The language of “a polynucleotide sequence of” encompasses fragments of 1 or 2 nucleotides of the recited sequences of SEQ ID NO: 1-6. Thus, the primers comprise any one or 2 nucleotides of SEQ ID NO: 1-6, flanked by any number of additional nucleotides of any identity. 
The primers also include a first or second “non-human sequence.” None of the claims define the structure of both the first and second “non-human sequence.” The specification (para [0036]) states:
“the term “non-human” refers to any animal other than the human species, from whom a sequence (i.e., the first, second, and third non-human sequences of the present disclosure) is obtained (i.e., directly cloning from the non-human animal without any modification) or derived (i.e., cloning from the non-human animal with one or more modifications; such as, replacement or deletion of one or more nucleic acids of the sequence).” 

As discussed above, this teaching does not adequately define the metes and bounds of what is encompassed by the “non-human sequence.” As broadly written, the “non-human sequence” may comprise any nucleotide sequence of any length.
However, the specification teaches that the primers are used to amplify regions of exons 7 and 8 of the SMN1 and SMN2 genes in order to determine the copy number of these sequences as indicative of risk of having or being a carrier of SMA.
The specification does not teach a representative number of first, second, third, fourth, fifth and sixth primers which can be used to amplify exons 7 and 8 of the SMN1 and SMN2 genes, as indicative of the copy number of exons 7 and 8 of the SMN1 and SMN2 genes.
Rather, the specification teaches only the primers consisting of the particular nucleotide sequences of SEQ ID NO: 1-6, and the particular “non-human” sequences of SEQ ID NO: 7 and 8, as well as the particular sequence of “ACTTC.”
The specification does not describe in terms of its complete structure or other relevant identifying characteristics a representative number of additional primers which amplify and detect the copy number of exons 7 and 8 of the SMN1 and SMN2 genes in human subjects and a representative number of non-human subjects.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.   
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. 
Herein, there is a high degree of variability in the sequences to which primers may anneal in order to specifically amplify particular exons as indicative of the copy number of those exons. Given this high degree in variability between primer sequences and the lack of a representative number of species disclosed, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of polynucleotides primers which are not adequately described in the specification.
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (CN104630368A; published 20 May 2015; English translation included) discloses kits comprising primers and probes for amplifying and detecting exon 7 and 8 of the SMN1 and SMN2 genes, which kits are disclosed as useful for quantifying the copy number of exons 7 and 8 of the SMN1 and SMN2 genes (see, e.g., abstract and p. 2 of English translation). Chen et al teaches a probe for exon 8 of the SMN1 gene (SEQ ID NO: 21 therein; “Db” below) which probe comprises nucleotides 4-21 of the 21mer of present SEQ ID NO: 5 (“Qy” below):

    PNG
    media_image2.png
    202
    622
    media_image2.png
    Greyscale

Chen et al also teaches a probe for exon 8 of the SMN2 gene (SEQ ID NO: 13 therein; “Db” below) which comprises nucleotides 4-21 of the 21mer of present SEQ ID NO: 6 (“Qy” below):

    PNG
    media_image3.png
    204
    725
    media_image3.png
    Greyscale

Wittwer et al (WO 2014/210199; 31 December 2014) discloses allele-specific primers for amplifying exon 7 of the SMN1 gene and allele-specific primers for amplifying exon 7 of the SMN2 gene (e.g., para [0147]). It is stated that:
[00144] Spinal muscular atrophy (SMA) is a common recessive genetic disease. Most cases are caused by homozygous deletion of the gene SMN1 . A very closely related gene, SMN2, differs from SMN1 in only a single base in exon 7 (c.840C>T). Amplification with primers common to both SMN1 and SMN2 has been used to establish the SMN1 homozygous deletion characteristic of SMA.”

SEQ ID NO: 28 of Wittwer (“Db” below) is identical to the 25mer of present SEQ ID NO: 2 (“Qy” below): 

    PNG
    media_image4.png
    197
    742
    media_image4.png
    Greyscale


Further, SEQ ID NO: 29 of Wittwer (“Db” below) is identical to nucleotides 2-26 of the 26mer of present SEQ ID NO: 3 (“Qy” below):

    PNG
    media_image5.png
    195
    724
    media_image5.png
    Greyscale

	
		


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634